 6:19-cv-01567-JD       Date Filed 09/15/21     Entry Number 193        Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION


                            )                   Civil Action No. 6:19-cv-1567-JD
EDEN ROGERS, et al.         )
          Plaintiff(s),     )
                            )                   FIFTH AMENDED CONFERENCE
       v.                   )                   AND SCHEDULING ORDER
                            )
UNITED STATES DEPARTMENT    )
OF HEALTH & HUMAN SERVICES, )
et al.                      )
          Defendant(s).     )


        Pursuant to the Federal Rules of Civil Procedure and the Local Civil Rules of this
District, the Court hereby establishes the following schedule for this case.

   1. Amendment of Pleadings: Any motions to join other parties and to amend the pleadings
      shall be filed by November 9, 2020.

   2. Expert Disclosures:

          A. Plaintiff(s) shall file and serve a document identifying by full name, address, and
             telephone number each person whom Plaintiff(s) expects to call as an expert at
             trial and certifying that a written report prepared and signed by the expert
             pursuant to Fed. R. Civ. P. 26(a)(2)(B) or, where allowed, a report prepared by
             counsel has been disclosed to the other parties by March 8, 2021.

          B. Defendant(s) shall file and serve a document identifying by full name, address,
             and telephone number each person whom Defendant(s) expects to call as an
             expert at trial and certifying that a written report prepared and signed by the
             expert pursuant to Fed. R. Civ. P. 26(a)(2)(B) or, where allowed, a report
             prepared by counsel has been disclosed to the other parties by April 7, 2021.

   3. Records Custodians: Counsel shall file and serve affidavits of records custodian
      witnesses proposed to be presented by affidavit at trial no later than April 7, 2021.
      Objections to such affidavits must be made within 14 days after the service of the
      disclosures. See Fed. R. Evid. 803(6), 902(11), or 902(12) and Local Civil Rule
      16.02(D)(3) (D.S.C.).
    6:19-cv-01567-JD       Date Filed 09/15/21       Entry Number 193         Page 2 of 3




     4. Discovery: Discovery shall be completed no later than November 29, 2021. All
        discovery requests shall be served in time for the responses thereto to be served by this
        date. De bene esse depositions must be completed by the discovery deadline. No
        motions relating to discovery shall be filed until counsel have consulted and
        attempted to resolve the matter as required by Local Civil Rule 7.02 (D.S.C.) and
        have had a telephone conference with Judge Dawson in an attempt to resolve the
        matter informally. The request for a telephone conference should be made within
        the time limit prescribed by local rule for filing such a motion. Attorneys should
        send a request for a telephone conference via e-mail to dawson_ecf@scd.uscourts.gov.
        The parties shall set forth their respective positions in their request.

     5. Motions: All dispositive motions, Daubert motions, and all other motions, except those to
        complete discovery, those nonwaivable motions made pursuant to Fed. R. Civ. P. 12, and
        those relating to the admissibility of evidence at trial (other than Daubert motions), shall
        be filed on or before December 13, 2021.

     6. Mediation: Mediation shall be completed in this case on or before December 6, 2021.
        See Judge Dawson’s Standing Order to Conduct Mediation (setting forth mediation
        requirements).

     7. Pretrial Disclosures: No later than January 14, 2022 the parties shall file and exchange
        Fed. R. Civ. P. 26(a)(3) pretrial disclosures. Within 14 days thereafter, a party shall file
        and exchange Fed. R. Civ. P. 26(a)(3) objections, any objections to use of a deposition
        designated by another party, and any deposition counter-designations under Fed. R. Civ.
        P. 32(a)(6). Deposition designations and counter-designations must specifically
        identify the portions to be offered, including page and line citations.

     8. Motions in Limine: Motions in limine must be filed no later than January 11, 2022.
        Written responses are due 7 days after the motion is filed.

     9. Pretrial Briefs and Exhibits: Parties shall furnish the Court pretrial briefs 7 days prior to
        the date set for jury selection.4 Local Civil Rule 26.05 (D.S.C.). Attorneys shall meet at
        least 7 days prior to the date set for submission of pretrial briefs for the purpose of
        exchanging and marking all exhibits. See Local Civil Rule 26.07 (D.S.C.).

     10. Jury Selection and Trial: This case is subject to being called for jury selection and/or trial
         on or after February 21, 2022.




4
  The pretrial brief information found in Local Civil Rule 26.05(A)–(M) (D.S.C.) shall be
submitted only to the Judge’s chambers. However, pretrial brief information contained in Local
Civil Rule 26.05(N)–(O) (D.S.C.) shall be served on opposing parties.
  6:19-cv-01567-JD        Date Filed 09/15/21      Entry Number 193        Page 3 of 3




         The parties’ attention is specifically directed to Local Civil Rule 5.03 (D.S.C.) regarding
the filing of confidential material. The parties’ attention is also directed to the Court’s website
regarding instructions or other orders that may be applicable to your case.




Dated: September 15, 2021
Greenville, South Carolina
